Citation Nr: 0206795	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  96-37 893	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  

(The issue of entitlement to service connection for 
headaches, to include as due to an undiagnosed illness, will 
be the subject of a later decision.)

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from November 1975 to May 
1976, and from June 1979 to September 1992.

By a January 1995 rating action, the RO denied the veteran's 
original claim of service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  The veteran was notified of the denial of 
that claim later that same month, but did not appeal.  

The Board notes that the veteran submitted a Statement in 
Support of Claim in March 1995, noting that this was an 
"amend[ed]" claim for service connection for, inter alia, 
PTSD.  While that claim was submitted within one year of the 
January 1995 RO decision, that correspondence was not 
construed as a notice of disagreement with the January 1995 
decision because it made no reference to any RO decision with 
which any disagreement was expressed and did not express an 
intent to appeal to the Board of Veterans' Appeals (Board).  
See Crippen v. Brown, 9 Vet. App. 412, 424 (1996). 

This matter is before the Board on appeal from a February 
1996 rating action of the RO in Philadelphia, Pennsylvania, 
which, inter alia, denied claims for service connection for 
PTSD and for headaches (both on direct basis and as due to an 
undiagnosed illness).  The veteran was sent notice of this 
decision in February 1996.  A notice of disagreement was 
received in February 1996.  A statement of the case was 
issued in June 1996 and a substantive appeal was received 
from the veteran in August 1996.  

The case was most recently certified to the Board by the RO 
in Huntington, West Virginia.  

At the outset, the Board notes that in the February 1996 
decision, the RO addressed the underlying question of 
entitlement to service connection for PTSD without 
specifically considering whether the previously denied claim 
could be reopened.  That notwithstanding, the preliminary 
question of whether new and material evidence has been 
presented to reopen a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
How the RO characterized the issue or what the RO may have 
determined in this regard is irrelevant.  The initial 
question before the Board is whether new and material 
evidence has been presented to reopen the previously denied 
claim.  Id.  

While the statement of the case (SOC) issued in June 1996 did 
not include any citation to the laws and regulations 
governing finality and reopening requirements, the 
supplemental statement of the case issued in July 1997 did 
provide the veteran the appropriate laws and regulations 
pertinent to establishing new and material evidence.  
Accordingly, and in view of the Board's favorable disposition 
of the claim, there is no prejudice to the veteran in the 
Board considering the claim as a petition to reopen.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In a February 2001 Informal Hearing Presentation, the 
veteran's representative characterized one the PTSD claim as 
"entitlement to service connection for a psychiatric 
disability, to include PTSD".  While the initial 
consideration of the veteran's claim in January 1995 included 
consideration of a psychiatric disorder other that PTSD, the 
veteran's assertions, and the RO's adjudication of the claim, 
has been limited to PTSD.  If the veteran wishes to have the 
RO consider a claim of service connection for a psychiatric 
disorder other than PTSD, he is advised to submit a claim to 
reopen to the RO.  

For the reasons expressed below, the Board will reopen the 
veteran's claim of service connection for PTSD.  However, 
prior to issuing a decision on the merits of the claim of 
service connection for PTSD and on the claim of service 
connection for headaches, the Board must undertake additional 
development pursuant to the authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903)).  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing the merits of the 
claims for service connection for PTSD and headaches. 


FINDINGS OF FACT

1.  In a January 1995 rating action, the RO denied, inter 
alia, service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  
The veteran was notified of the denial of that claim later 
that same month, but did not initiate an appeal.  

2.  Evidence associated with the claims file since the RO's 
January 1995 denial was not previously before agency 
decisionmakers, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The January 1995 RO decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
1991); 38 U.S.C.A. §§ 20.302, 20.1103 (2001).

2.  Since January 1995, new and material evidence has been 
submitted, and the requirements to reopen the claim for 
service connection for PTSD have been met.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001 (to be codified as amended at 38 C.F.R. 
§ 3.102).  They also include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

For the reasons explained in more detail, below, and in view 
of the Board's favorable disposition on the new and material 
evidence issue, the Board finds that the passage of the VCAA 
and implementing regulations does not prevent the Board from 
rendering a decision on this aspect of the claim, and that 
all notification and development action needed to render a 
fair decision on this claim on appeal has been accomplished.

In a January 1995 decision, the RO denied service connection 
for PTSD.  Evidence considered at that time included the 
veteran's service medical records and the report of a 
December 1994 VA examination.  Based upon a review of that 
evidence, the RO determined that there was no evidence of a 
diagnosis of PTSD and service connection for PTSD was not 
warranted.  The veteran was notified of that determination 
later that same month, but did not initiate appeal; that 
decision is now final. Because the RO did not initiate an 
appeal of the denial of the January 1995 denial within one 
year of the notification of that decision, the decision is 
final as to the evidence then of record, and is not subject 
to revision on the same factual basis.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§  20.302, 20.1103 (2001).

Under pertinent law and VA regulations, as interpreted by the 
Court of Appeals for Veterans Claims (Court), however, VA may 
reopen and review a claim which has been previously denied if 
new and material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.156(a)).  The Board will 
apply the version of 38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001; that version appears in the 2001 edition of 
Title 38 of the Code of Federal Regulations].  

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  The credibility of new evidence is presumed for the 
limited purpose of determining whether it is material.  
Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  Id.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

Using these guidelines, the Board notes that the evidence 
previously available included service medical records and the 
report of December 1994 VA examination.  

Evidence submitted since January 1995 includes VA medical 
records detailing inpatient and hospital treatment and 
statements of the veteran and his representative.  Although 
the medical records and VA examination previously considered 
by the RO did not include a diagnosis of PTSD, the recently 
submitted medical reports include several diagnoses of PTSD.  
The Board finds that this evidence is "new" in the sense 
that it was not previously before agency decisionmakers.  The 
Board also finds that this evidence is "material" for 
purposes of reopening.  In this regard, the Board notes that 
the evidence to reopen must, at a minimum, "contribute to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability", even where it 
will not eventually convince VA to alter its decision.  See 
Hodge, 155 F.3d at 1363; 38 C.F.R. § 3.156.  The Board finds 
that that the new medical diagnoses of PTSD evidence bears 
directly and substantially on the question of service 
connection (for PTSD), and, hence, is so significant that it 
must be considered to fairly decide the merits of the claim.  
Accordingly, as new and material evidence has been submitted, 
the criteria for reopening the claim for service connection 
for PTSD are met.  


ORDER

To the limited extent that new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for PTSD, the appeal is granted.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

